DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/31/2020 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4-9 and 55-56 are rejected under 35 U.S.C. 103 as being unpatentable over Reid et al. (US Patent Publication No. 2002/0174697 A1) as evidenced by Zhou (Auckland University of Technology, 212) and Tan (CRC Press, 2014) in view of Kotake et al. (Advanced Power Technology, 2011).

In regard to claim 1, Reid et al. disclose an aqueous [Paragraph 0087] acid composition [Paragraph 0086] comprising leonardite (e.g. oxidized lignite) [Paragraph 0081] and surfactants [Paragraph 0080], the composition being for use as a beneficial soil and plant material [Paragraph 0002], wherein the composition comprises a micronized aqueous dispersion (e.g. suspension) [Paragraph 0081]. While oxidized lignite naturally contains amino acids, Reid also discloses optional other material micronized prior to addition to the composition including kelp [Paragraph 0084]. The amino acid profile of kelp includes high amounts of digestible amino acids [Zhou].

The Reid reference is directed to an aqueous suspension comprising leonardite which was micronized via a “dry” micronizing step (e.g. micronizing and mixing in water) [Paragraph 0021] and does not explicitly disclose leonardite micronized in an aqueous solution comprising surfactants as claimed. 

Applicant’s Examples disclose wet micronisation (e.g. milling) carried out in a horizontal ball mill. Kotake et al. discusses grinding to different sizes in a ball mill in dry and wet processes at with different ball diameter. While many variables (e.g. final particle size, diameter of ball, etc.) exist in both wet and dry micronization, Kotake describes structural characteristics relative to wet and dry methods [Kotake, Fig. 8-10]. Kotake discloses the agglomeration of the product particles in wet grinding is fairly inhibited 

In regard to claim 2, Reid discloses surfactants comprising polymeric surfactants [Paragraph 0061].

In regard to claims 4-6, Reid et al. discloses the presence of an excipient (e.g. suspending agent) [Paragraph 0018].

In regard to claims 7-8, Reid discloses kelp as a component of the humic composition [Paragraph 0084]. Kelp (e.g. brown seaweed) comprises free amino acids, wherein the amino acids are selected from acidic or neutral amino acids [Zhou, Pages 11-14].

In regard to claim 9, Reid does not explicitly disclose the total humic substance content of the recited leonardite. Tan is directed to humic matter in geological deposits including leonardite. 

In regard to claims 55-56, Reid discloses leonardite (e.g. oxidized lignite) to provide both humic acids and fulvic acids, the humic substance being maintained in its natural acid form, without causing precipitation in either the composition or in applications in the field in which the aqueous solution has a neutral or acidic pH [Paragraph 0044; 0086; 0013]. Furthermore, Reid discloses a composition with an acidic pH very close to that of native humate (e.g. 3.6) [Paragraph 0086].

Claims 3 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Reid et al. (US Patent Publication No. 2002/0174697 A1) as evidenced by Zhou (Auckland University of Technology, 212) and Tan (CRC Press, 2014) in view of Kotake et al. (Advanced Power Technology, 2011) and further in view of Olson et al. (US Patent Publication No. 2013/0145805 A1).

In regard to claims 3 and 14, Reid discloses a surfactant in the form of yucca extract [Paragraph 0018]. The reference does not explicitly disclose one of the surfactants recited in claims 3 and 14.

Olson is directed to a soil improver composition [Paragraph 0014] comprising: humic acid derived from leonardite [Paragraph 0018], amino acids, and surfactant [Paragraph 0014; Table]. Preferred surfactants include yucca, calcium lignosulfonate, ethoxylated sorbitan laurate and sodium dioctylsulphosuccinate. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use one of many industry-accepted surfactants for a humic acid composition, including those disclosed by Olson within the composition taught by Reid. One of ordinary skill in the art would have been motivated to choose from a finite number of predictable solutions for the formulation of a humic dispersion comprising an agriculturally suitable surfactant.

Claim 57 is rejected under 35 U.S.C. 103 as being unpatentable over Reid et al. (US Patent Publication No. 2002/0174697 A1) as evidenced by Zhou (Auckland University of Technology, 212) and Tan (CRC Press, 2014) in view of Kotake et al. (Advanced Power Technology, 2011) and further in view of Youtube (2012) as evidenced by Self Nutrition Data (2014).

In regard to claim 57, Reid discloses the composition comprising additional material micronized prior to addition to the composition including kelp [Paragraph 0084]. The amino acid profile of kelp includes high amounts of digestible amino acids [Zhou] and protein [Self Nutrition Data, Page 1]. Reid does not explicitly disclose amino acids in the form of protein hydrolysate.

The Youtube reference is directed to soluble kelp powder [Transcript 00:24]. The kelp powder is obtained by alkaline hydrolysis of seaweed plant and contains enzymes, amino acids, and other organic substances [Page 2].

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize a hydrolyzed kelp powder such as that disclosed by Youtube as the kelp component of the Reid reference. One of ordinary skill in the art would have been motivated to utilize a soluble form of kelp such as hydrolyzed kelp for maximum availability and uptake of nutrients.

Response to Arguments
Applicant's arguments filed 12/31/2020 have been fully considered but they are not persuasive.

Applicant is reminded the patentability of product-by-process claims does not depend on the process steps if the product is the same as, or obvious from, a prior art product made by a different process. In this case, “the lack of physical description in a product-by-process claim makes determination of the patentability of the claim more difficult, since in spite of the fact that the claim 

Applicants argue in the process described by Reid, the raw leonardite is micronized in dry state in contrast to the presently claimed composition comprising leonardite which has been micronized in a wet state in an aqueous solution comprising surfactants (Pg 13). Applicants argue wet grinding/milling has advantages including more uniform particle size distribution, reduced tendency toward aggregation, compatibility with other fertilizers or nutritional agents, and surfactants stabilize the suspension. While it may be true that under certain milling conditions, these characteristics are observed, the present claims and Specification do not set forth any explicit limitations or guidance on the wet grinding/milling process and in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies are not recited in the rejected claims.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Furthermore, an interpretation of the specification does not indicate the presence of the characteristics argued by Applicants.

Applicants argue one skilled in the art would appreciate that the properties of leonardite micronized in dry state differ from those of leonardite micronized in wet state in combination with a surfactant (Pg 14-16). In this case, the present application does not define the structure resulting from the aqueous solution micronization comprising surfactants. Applicant’s Examples disclose wet micronisation (e.g. milling) carried out in a horizontal ball mill. Kotake et al. discusses grinding to 

Applicants argue Reid teaches away from the present invention by utilizing attapulgite, an absorptive clay mineral, as a suspending agent and would result in adsorption of the amino acids instead of co-formulation with leonardite. This argument is not persuasive. Reid discloses suspending agents which include clays but may also be materials such as colloidal silica, particulate polymers, such as polystyrene and oxidized polystyrene, combinations of certain surfactants, and water-soluble polymers such as polyacrylate are also known to provide rheological characteristics adequate to form suspensions. Where OMRI (organic) certification is a concern, "natural" materials are preferred; thus, for OMRI certification, the most preferred suspending agents are naturally occurring clays and/or gums, which may be certified as organic [Paragraph 0061].

In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., a composition that is functional and the components of which do not precipitate in the pre-prepared mix or in the field mix with other acidic substance) are not recited in the rejected claims (Pg 17).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer A Smith whose telephone number is (571)270-3599.  The examiner can normally be reached on Monday - Friday 9:30am-6pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan D Ripa can be reached on (571) 270-7875.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 


/JENNIFER A SMITH/Primary Patent Examiner, Art Unit 1731                                                                                                                                                                                         February 22, 2021